NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered and are found persuasive in part.  An Allowance has been issued herein.  Examiner has responded to each argument below for clarity of the record.
Firstly, Applicant argues that Astrom does not teach or suggest the limitations “determine whether to perform pre-distortion of the first signal, based on a reception performance of the Rx signal in a second frequency band.”  First, Applicant argues that pre-distortion is always performed, even on the initial start-up of the RF transmit system 10 (Astrom ¶ 0022).  Examiner respectfully disagrees.  Performing pre-distortion at start-up does not preclude further determination to perform pre-distortion based on Rx signal performance.  Astrom, teaches the updating/adaptation of DPD values based on operating conditions of the RF transmit system (Astrom ¶ 0075).  Here, the adaptation of DPD values from initial DPD values is analogous to performing different DPD based on a system performance.  In other words, a first pre-distortion according to initial values is normally performed on a Tx signal, however, upon a determination of change in operating conditions a different pre-distortion is performed on Tx signal.  Here, it would have neem obvious to one of ordinary skill based on a broadest reasonable 
Secondly, Applicant states that claim 1 recites “control[ing] the transceiver to transmit, to the amplifier, a first signal in a first frequency band which is used for transmission of the first signal.”  Here, the first signal of claim 1 would be analogous to the Tx signal of Astrom.  Applicant contends that Astrom does not teach or suggest pre-distortion of the first signal (Tx signal) depends on the performance of the second signal (i.e. Rx signal) as required by claim 1, but rather teaches DPD is determined based on the TRANSMITTED signal (Applicant’s emphasis).  Examiner respectfully disagrees.  Astrom is drawn to “a digital pre-distortion (DPD) system coupled to the observation receiver and configured to receive one or more signals from the observation receiver and in response thereto, to adapt one or more DPD values of the RF transmit system over a period of time and a range of operating conditions of the RF transmit system” (Astrom: Abstract).  Astrom specifically discloses “one or more DPD values (e.g., values stored in DPD table(s) 118) based upon the one or more operating conditions of RF transmit system” (Astrom ¶ 0075).  Here, operating conditions of the transmit system may be, e.g., “data from observation receiver 116 (e.g., observed signal 138) is employed by DPD training system 120 to replace and/or update the predetermined initial DPD values to build specialized DPD tables ("mappings") for the various conditions that are encountered” (Astrom ¶ 0059).  Here, it is clear that Astrom teaches DPD is adapted depending on an observed Rx signal (i.e. second signal).  Therefore, Applicant’s arguments are not persuasive.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “perform the pre-distortion of the first signal by making reference to the DPD table configured to decrease a strength of the first signal in the second frequency band” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claim 11 recites similar limitations to those of claim 1, therefore, claim 11 is allowed for similar reasons as stated above.  Claims 2-10 and 12-20 depend from an allowable base claim, therefore, claims 2-10 and 12-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474